                                                                                       FILED
                                                                                     JUL 1 5 2021
                     UNITED STATES DISTRICT COURT                              P~~sf       ORE, JR., CLERK
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA                      BY             OURT, EDNC
                                                                                   ----.1...cc_ _ DEP CLK
                           SOUTHERN DMSION

                             No.   7:2l~n,'J -l \ iq_ f2:r
UNITED STATES OF AMERICA                      )
                                              )
             V.                               ) CRIMINAL INFORMATION
                                              )
TIMOTHY ANDRE WHITE                           )




     The United States Attorney charges that:

                                      Count One

    On or about May 16, 2021, in the Eastern District of North Carolina, at Marine

Corps Air Station, New River, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, TIMOTHY ANDRE WHITE, did

knowingly, intentionally, and unlawfully possess an amount of marijuana, a Schedule I

Controlled Substance, in violation of Title 21, United States Code, Section 844.

                                      Count Two

     On or about May 16, 2021, in the Eastern District of North Carolina, at Marine

Corps Air Station, New River, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, TIMOTHY ANDRE WHITE, did

knowingly, willfully, and unlawfully use or possess, with intent to use, drug

paraphernalia for the purpose of ingesting or inhaling into the body marijuana, in

violation of North Carolina General Statute, Section 90-113.22A, as assimilated by Title




         Case 7:21-mj-01189-RJ Document 1 Filed 07/15/21 Page 1 of 2
18, United States Code, Section 13.

                              G. NORMAN ACKER, III
                              Acting United States Attorney



                                  By:   ~
                                 MARK~H
                                  Special Assistant U.S. Attorney
                                  Criminal Division




         Case 7:21-mj-01189-RJ Document 1 Filed 07/15/21 Page 2 of 2
